IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-735-CV



EX PARTE:  JAIME DOMINGUEZ,

	RELATOR




 


HABEAS CORPUS PROCEEDING FROM TOM GREEN COUNTY

 


PER CURIAM
	Jaime Dominguez filed his petition for writ of habeas corpus on December 14,
1994, seeking discharge from the custody of the sheriff of Tom Green County.  After reviewing
the petition, we conclude that the writ should not issue as requested.  
	The petition for writ of habeas corpus is denied.


Before Chief Justice Carroll, Justices Jones and Kidd
Petition for Writ of Habeas Corpus Denied
Filed:   January 25, 1995
Do Not Publish